IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-12-00378-CR

                        IN RE DARRYL DEWAYNE WILLIAMS


                                        Original Proceeding



                                MEMORANDUM OPINION


        The application (petition) for writ of mandamus is denied.1




                                                           REX D. DAVIS
                                                           Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed October 25, 2012
Do not publish
[OT06]

1 The application has numerous procedural deficiencies. It lacks all of the requirements of Rule of
Appellate Procedure 52.3. See TEX. R. APP. P. 52.3. It lacks a record. See id. 52.3(k), 52.7(a). It lacks proof
of service on the Respondent and the Real-Party-in-Interest. See id. 9.1, 9.5, 52.2. Because of our
disposition and to expedite it, we will implement Rule 2 and suspend these rules. Id. 2.